Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                      No. 04-22-00229-CV

                                     Rambhotla KAUSHIK,
                                          Appellant

                                                 v.

                                        CL AGAVE, L.P.,
                                            Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2021-CV-03013
                            Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios Justice
                 Beth Watkins, Justice

Delivered and Filed: September 21, 2022

DISMISSED FOR WANT OF PROSECUTION

           Rambhotla Kaushik appeals the trial court’s final judgment signed April 5, 2022.

Appellant’s brief was due August 15, 2022, but neither the brief nor a motion for extension of time

was filed. On August 22, 2022, we ordered appellant to file, not later than September 1, 2022, his

appellant’s brief and a written response reasonably explaining his failure to timely file the brief.

We advised appellant that if he failed to file a brief and the written response by the date ordered,

we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX.

R. APP. P. 42.3 (court may dismiss appeal for want of prosecution or because appellant has failed
                                                                                      04-22-00229-CV


to comply with a court order within the time provided). Appellant has not filed a brief or the written

response ordered by the court.

       Accordingly, this appeal is dismissed.

                                                  PER CURIAM




                                                 -2-